DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments with regards to claim 1, specifically “B.    Deyle does not disclose object data that includes geospatial coordinates of the  object or anchoring the object in an initial position by fixing the coordinates  of the object within a geospatial grid.  Claim 1 also recites that "the object data includ[es] geospatial coordinates of the object" and that processor is configured to "spatially anchor the recognized moveable object in an initial position within the interactable 3-D spatial mapping by fixing the coordinates of the object within a geospatial grid." The Office relies on Deyle's robot taking images to identify movement of an object as disclosing this feature. (Office Action dated January 3, 2022, p. 5 (citing Deyle,   [0222], [0265], [0356]).) However, Deyle never indicates that its robot uses object data that includes geospatial coordinates of the object or that it anchors any objects in an initial position by fixing the coordinates of the object within a geospatial grid. (Deyle,   [0222], [0265], [0356].) For this additional reason, Deyle does not anticipate independent claim 1.”, are persuasive due to amendments to claim 1 and thus claim 1 is allowed. (See page 6, second paragraph)
Claims 2-12 are allowed because they depend on an allowed claim.
The applicant’s arguments with regards to claim 13, specifically “Independent claim 13 recites, in part, "digitally tagging reference points which includes at least one item of emergency equipment in a level of a structure, the reference points including geospatial coordinates of the at least one item" and "anchoring the at least one tagged item of emergency equipment to the 2-D floor plan in an initial position by fixing the coordinates of the at least one item within a geospatial grid." (Emphasis added.) The combination of Deyle and Mildrew does not disclose these features for the reasons discussed above for the similar features of claim 1. In addition, claim 13 recites "the at least one item of emergency equipment being tagged as an interactable 3-D object based on a recognized symbol contained in the 2-D floor plan." The Office acknowledges that Deyle does not disclose this feature and instead relies on Mildrew. (Office Action dated January 3, 2022, pp. 15-16.) However, although Mildrew has 2D images and tag icons (Mildrew,   [0130], [0132], [0167]), Mildrew does not disclose that items are tagged as interactable based on a recognized symbol contained in a 2-D floor plan. There is simply no discussion of tagging an item because a 2-D floor plan provides a recognized symbol. Thus, Mildrew does not overcome Deyle's deficiency. For at least the foregoing reasons, the combination of Deyle and Mildrew does not render independent claim 13 or its dependent claims obvious. Applicant asks the Office to withdraw the § 103 rejection of claims 13, 15, and 17-19.”, are persuasive due to amendments to claim 13 and thus claim 13 is allowed. (See page 7, last paragraph to page 8, first paragraph)
Claims 14-20 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611